Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group (I) and AMD3100 as the elected anti-fugetactic agent is maintained.

				Claims Status
Claims 39, 46, 48-49, and 59-65 ae pending. Claims 1-38, 40-45, 47, and 50-58 are canceled. Claims 46 and 48-49 are withdrawn. Claims 39 and claims 59-65 are examined in accordance to the elected species (AMD3100). 



Action Summary
Claims 39-41 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bridger . (WO03/011277 A2) cited in the parent case # 11/667,410 as evidenced by Sica ., J Hematother, 1996 Aug;5(4):391-7 are withdrawn in light of the claim amendment.
Claims 39-41 and 59-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Poznansky (US6,448,054 B1) in view of and Hatse, FEBS Letters 527 (2002) 255-262. Hatse  can be found in parent case # case # 11/667,410 are withdrawn in light of the claim amendment.
Claims 39-41 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-3, 5-8, 10, 14-16 of copending Application No.15/760,775 (reference application) are withdrawn in light of the claim amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39, 46 and claims 59-65 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Poznansky (US6,448,054 B1) in view of Hatse, FEBS Letters 527 (2002) 255-262 and Matthys, The Journal of Immunology, 2001, 1657: 4686-4692. Hatse and Matthys can be found in parent case # case # 15/837,792.
Poznansky teaches a method of enhancing an immune response in a subject having a condition that involves a specific site comprising locally administering to the specific site in a subject in need of such treatment an anti-fugetactic agent in an amount effective to inhibit immune cell-specific fugetactic activity at a specific site in the subject. (See column 24; lines 9-15.) Poznansky also teaches pharmaceutical composition comprising fugetactic agents and anti-fugetactic agents for the treatment of tumor metastasis. (See Abstract & column 28; lines 18-19.)  Moreover, Poznansky teaches the anti-fugetactic agent is an anti-CXCR4 specific monoclonal antibody, which inhibits SDF-1 signaling resulting in both chemotaxis (100 ng/ml) and fugetaxis ((that is 1 µg/ml = 1,000 ng/ml or 10 µg/ml = 10,000 ng/ml) of T-cell subpopulations in response to concentrations of SDF-1α varying between 10 ng/ml and 1 µg/ml = 1,000 ng/ml. (See column 38; lines 1-9.) Poznanski additionally teaches the fugetactic agent having fugetactic activity is a CXKCR-4 ligand preferably SDF-1α (or CXCL12) at a concentration higher than about 1µg/ml wherein SDF-1α has been reported as a highly efficacious and highly potent lymphocyte chemoattractant at concentrations lower than about 100 ng/ml and as a potent fugetactic agent to immune cells, and more specifically to mature T cells (e.g. CD8" cells) at a concentration higher than about 100 ng/ml. (See column 15; lines 55-67 bridging column 16; lines 1-7; column 12; lines 46-49; and column 11; lines 41-43.) Poznansky teaches implants as material surface, which can be coated with a cell growth potentiating agent such as PDGF, EGF, FGF, TGF, NGF, CNTF, and GDNF can be used to simulate the growth of a cell. (See column 20; lines 1-27.) Poznansky further teaches fugetactic agents are delivered using a biodegradable polymeric matric such as polyamides, polycarbonates, polyalkylenes, polyalkylene glycols, polyalkylene oxides, polyalkylene terepthalates, polyvinyl alcohols, polyvinyl ethers, polyvinyl esters, polyvinyl halides, polyvinylpyrrolidone, polyglycolides, polysiloxanes, polyurethanes and co-polymers thereof, alkyl cellulose, hydroxyalkyl celluloses, cellulose ethers, cellulose esters, nitro celluloses, polymers of acrylic and methacrylic esters, methyl cellulose, ethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, hydroxybutyl methyl cellulose, cellulose acetate, cellulose propionate, cellulose acetate butyrate, cellulose acetate phthalate, carboxylethyl cellulose, cellulose triacetate, cellulose, sulphate sodium salt, poly(methyl methacrylate), poly(ethyl methacrylate), poly (butylmethacrylate), poly(isobutyl methacrylate), poly(hexylmethacrylate), poly(isodecyl methacrylate), poly(lauryl methacrylate), poly(phenyl methacrylate), poly(methyl acrylate), poly(isopropyl acrylate), poly(isobutyl acrylate), poly (octadecyl acrylate), polyethylene, polypropylene, poly(ethylene glycol), poly(ethylene oxide), poly(ethylene terephthalate), poly(vinyl alcohols), polyvinyl acetate, poly vinyl chloride, polystyrene, polyvinylpyrrolidone, and polymers of lactic acid and glycolic acid, polyanhydrides, poly (ortho)esters, poly(butic acid), poly(valeric acid), poly (lactide-cocaprolactone). (See column 30; lines 56-67 bridging column 31; lines 1-28.)
Poznansky does not teach the CXCR4 inhibitor or the anti-fugetactic agent is AMD3100, which is the elected compound. 
Hatse teaches AMD3100, a CXCR-4 antagonist, may play an important role in the treatment of human immunodeficiency virus infection, and many other pathological processes that are dependent on SDF-1/CXCR-4 interactions. (See Abstract.) Moreover, Hatse teaches CXCR-4-transfected human astroglioma U87.CD4 cells were incubated with 5 µg/ml AMD3100 followed by SDF-1α at final concentrations of 1 µg/ml and 100 ng/ml respectively, wherein AMD3100 prevents SDF-1 induced CXCR4 internalization. (See Fig. 6.) Lastly, Hatse teaches AMD3100 effectively blocked SDF-1-induced chemotaxis in dose-dependent manner (200 ng/ml) in human PBMC. (See Fig. 7).
Matthys teaches AMD3100, a potent and specific antagonist of the stromal cell-derived factor-1 (SDF-1) chemokine receptor CXCR4, inhibits autoimmune joint inflammation in IFN-ϒ receptor-deficient mice. (See Title.) Moreover, Matthy teaches murine SDF-1α clearly elicited a strong chemotactic response on Mac-1+ cells at 0.1 µg/ml (100 ng/ml) and 0.5 µg/ml (500 ng/ml) when the cells pre-incubated with 0.1 or 0.5 µg/ml AMD3100; wherein the mean percentage of inhibition of cell migration is 97.6% for the 25 µg/ml AMD3100 and 76.7% for the 5 µg/ml AMD3100. (See Fig 6). 
In sum, SDF-1α receptor, CXCR4, in the presence of high concentration (fugetactic at concentration above 100ng/ml) of SDF-1α ligand is responsible for the repulsion of T-cells and blocking the binding of SDF-1α to CXCR4 would have the effect of blocking the repulsion of T-cells, thereby increasing immune response. According to Poznansky, this is achieved with an anti-CXCR4 specific monoclonal antibody, and this can also be achieved with an anti-fugetactic agent or cytokine binding agent. Additionally, Poznansky teaches CXCR-4 ligands (cytokine binding agents) that have a concentration dependent bi-functional effect on the migration of subpopulations of human T-cells include MD3100 which also referred to as AMD 3100 can also be used. (See column 38; lines 65-67 bridging column 39; lines 1-4). Since AMD3100 at a concentration of 5 µg/ml is a compound known to inhibit or block the binding of SDF-1α to CXCR4 chemotactically at low concentration of SDF-1α (100 ng/ml i.e. chemoattractant) and at high concentration (1 µg/ml fugetactic) as taught by Hatse, one of ordinary skill in the art would have found it prima facie obvious at the time the invention was made to substitute the anti-fugetactic agent, i.e. the anti-CXCR4 specific monoclonal antibody taught by Poznansky et al with AMD3100 or to alternatively select AMD3100 out of the list of cytokine binding agents to give Applicant’s claimed method. One would reasonably expect the substitution or the selection of AMD3100 to effectively increase migration of immune cells in a mammal having glioblastoma tumor, AMD 3100 at a concentration of 0.1 or 0.5 µg/ml exhibits or blocks chemotactic activity of SDF-1 at 0.1 µg/ml (100 ng/ml, chemoattractant) and 0.5 µg/ml (500 ng/ml fugetactic) as taught by Matthys.
With respect to the pharmaceutical composition increases migratory capacity of immune cells into a mammalian tumor that secretes a fugetactic effective amount of CXCL12 around said tumor, wherein said concentration of CXCL12 is greater than 100 nM of claim 65. This limitation is the intended characteristic of the pharmaceutical composition. Since the claimed composition is obvious over the teaching of cited references in combination, the characteristics/properties claimed are necessarily present. 
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that Poznansky describes isolation of agents with migratory cell repellant activity that are referred to as "fugetactic agents" and "fugetactic activity," and/or "chemo-fugetaxis" in its disclosure (see, Poznansky, e.g., at Column 3, under "Summary of the Invention"). As acknowledged by the Office, Poznansky "does not teach... the anti-fugetactic agent is AMD3100.
In response, Applicant’s argument is not persuasive. It may well be true that Poznansky teaches AMD3100 or MD3100 as a fugetactic agent, Poznansky teaches that CXCR-4 ligands that include but are not limited to, SDF-1α. and β., met-SDF-1β, HIV-1.sub.IIIB gp120, small molecules T134 and MD3100, T22 [Tyr5,12, Lys7]-polyphemusin II, agonists for such molecules, and the like, have a concentration dependent bi-functional effect on the migration of subpopulations of human T-cells. (See column 38; lines 65-67 bridging page 39; lines 1-3). Poznansky teaches the anti-fugetactic agent is a cytokine binding agent and lists SDF-1 as one of the cytokines (CXCR4) binding agents. Moreover, , Poznansky teaches in order to enhance an immune response in a subject having a condition that involves a specific site, such as a site is an area immediately surrounding a tumor, the method involves locally administering to a specific site in a subject in need of such treatment an anti-fugetactic agent in an amount effective to inhibit immune cell-specific fugetactic activity at the specific site in the subject, the anti-fugetactic agent is a cytokine binding agent, see col. 9, lines 29-40. In other words, the definition of anti-fugetactic agent is an agent with an amount effective to inhibit the immune-cell specific fugetactic activity.  Clearly, the first definition of anti-fugetactic agent, i.e. a lead compound which inhibits the fugetactic activity of the fugetactic agent is applied here for enhancing an immune response in a subject having a condition that involves a specific site, and not the second definition. Poznansky teaches by "fugetactic activity" it is meant the ability of an agent to repel (or chemorepel) a eukaryotic cell with migratory capacity (i.e., a cell that can move away from a repellant stimulus). Accordingly, an agent with fugetactic activity is a "fugetactic agent”, see col. 11, lines 14-18. Poznansky teaches an "immune cell repelling concentration of SDF-1α," as used herein, is any concentration of SDF-1α higher than about 100 ng/ml (0.1 µg). In certain embodiments, an immune cell repelling concentration of SDF-1α. is any concentration of SDF-1α higher than about 150 ng/ml (0.15 µg). In further embodiments, an immune cell repelling concentration of SDF-1α is any concentration of SDF-1α higher than a concentration selected from the group consisting of about 300 ng/ml (0.3 µg), 500 ng/ml (0.5 µg/ml), 750 ng/ml (0.75 µg/ml), and 1 µg/ml, see col. 11, lines 41-50. So, fugetactic activity is clearly defined by Poznansky to be as an agent with migratory-cell repellant activity at concentration higher than 100 ng/ml (0.1 µg/ml). Furthermore, according to Matthys et al., AMD3100 is a potent and specific antagonist of the stromal cell-derived factor -1 (SDF-1) chemokine receptor CXCR4. That means it does not bind to SDF-1α but compete and inhibits the binding of SDF-1α. Therefore, the definition of anti-fugetactic agent for enhancing an immune response in a subject according to Poznansky is an agent that inhibits the fugetactic activity of a fugectactic agent. According to Matthy et al. and Hatse. AMD3100 in the amount of 5 µg/ml effectively blocked SDF-1-induced chemotaxis at doses 0.1 µg/ml to 0.5 µg/ml in human PBMC and Mac-1+ cells. Clearly the teachings of Matthy et al. and Hatse et al. AMD3100 inhibits the activity of 0.1 µg/ml to 0.5 µg/ml SDF-1α. While both  Matthy et al. and Hatse et al. establish the inhibition of 0.1 µg/ml to 0.5 µg/ml SDF-1α with 5 µg/ml AMD3100 is chemotaxis, a person skilled in the art would reasonably expect the inhibition of 0.1 µg/ml to 0.5 µg/ml SDF-1α with 5 µg/ml AMD3100 to be anti-fugetactic for enhancing an immune response to in a subject having a condition that involves a specific site, such as a site is an area immediately surrounding a tumor based on  the definition anti-fugetactic agent taught by Poznansky.
Applicant argues that Hatse describes a study that demonstrates "the unique specificity of the chemokine receptor CXCR4 antagonist AMD3100" and reports "the inability of the compound to interfere with cell surface (chemokine) receptors other than CXCR4" (see, Hatse, e.g., under Abstract; and at page 256, left column, second paragraph). Nowhere does Hatse teach or even suggest AMD3100 as an anti-fugetactic agent. As acknowledged by the Office, Hatse describes inhibition of SDF-1-induced chemotaxis by AMD3100 (see, Hatse, e.g., at page 260, right column, first paragraph), and one of skill in the art would not have had any reason to believe that AMD3100 - that inhibits chemotaxis - could also be used to inhibit fugetaxis, especially since, based on the knowledge available at the time of filing of the instant application, one of skill in the art would have been well aware that chemotaxis and fugetaxis are not similar, but rather distinctly different phenomena. The fact that chemotaxis and fugetaxis are distinctly different is also clear from the disclosures of Poznansky. Poznansky describes fugetaxis as the ability to repel (or chemorepel) a eukaryotic cell with migratory capacity, i.e., moving away of a cell from a repellant stimulus (see, Poznansky, e.g., at column 3). Furthermore, Poznansky terms "the movement of T-cells away from SDF-l a" as fugetaxis (see, Poznansky, e.g., at column 36; emphasis added). On the other hand, Poznansky describes chemotaxis as "movement of cells along a gradient towiards an increasing concentration of a chemical" (see, Poznansky, e.g., at column 1; emphasis added). Thus, based at /east on the disclosures of Poznansky, one of skill in the art would have had no reasonable expectations that an agent - which is taught by Hatse to inhibit chemotaxis (i.e., inhibit movement of a cell toviards a chemical) - could be successfully used as an anti-fugetactic agent (i.e., for inhibition of movement of a cell away from a chemical). Accordingly, a person of skill in the art would not have been motivated to arrive at the claimed invention by replacing the anti-fugetactic agents in Poznansky's method with AMD3100, which is taught by Hatse as an anti-chemotactic agent, and not as an anti-fugetactic agent, as suggested by the Office.
In response, the Examiner finds Applicants’ argument not persuasive. While the Examiner recognizes that Poznansky teaches the anti-fugetactic agent is a cytokine binding agent in one embodiment; in other embodiment, the cytokine binding agent is an anti-cytokine antibody or a cytokine agonist and the preferred cytokine is SDF-1α, see col 9, lines 39-44. Moreover, Poznansky teaches that CXCR-4 ligands that include but are not limited to, SDF-1. and .beta., met-SDF-1.beta., HIV-1.sub.IIIB gp120, small molecules T134 and MD3100, T22 [Tyr5,12,Lys7]-polyphemusin II, agonists for such molecules, and the like, have a concentration dependent bi-functional effect on the migration of subpopulations of human T-cells, see col 38, lines 65-67 bridging page 39, lines 1-3. Since CXCR4 is one of the cytokines receptors and since SDF-1α is a cytokine ligands, one can reasonably construe SDF-1α and AMD3100 which are ligands of CXCR4 to be cytokine binding agents.  Chemokines (species) (Greek -kinos, movement) are a family of small cytokines (genus).In sum, it appears that Applicants’ arguments are solely based on the definition of fugetactic and anti-fugetactic. Both Hatse et al and Matthys et al do not recognize a compound that inhibits SDF-1α at concentrations higher than about 100 ng/ml is considered an anti-fugetactic agent. Additionally, both Hatse et al and Matthys et al do not recognize that SDF-1α at concentration higher 100 ng/ml is defined as fugetactic. However, these definitions are recognized by Poznansky. Therefore, since AMD3100 at 5 µg/ml inhibits SDF-1α at concentrations 200 ng/ml and 1 µg/ml, AMD3100 would reasonably expect to be an anti-fugetactic agent for enhancing an immune response to in a subject having a condition that involves a specific site, such as a site is an area immediately surrounding a tumor (e.g. a renal tumor).
		
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 39-41 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-3, 5-8, 10, 14-16 of copending Application No.15/760,775 (reference application) in view of Poznansky (US6,448,054 B1), Hatse, FEBS Letters 527 (2002) 255-262 and Matthys, The Journal of Immunology, 2001, 1657: 4686-4692. Although the claims at issue are not identical, they are not patentably distinct from each other.
The copending claims teach an ex vivo immune cell composition comprising (a)  immune cells activated by incubation with a fusion protein for a period of time sufficient for the immune cells to become responsive to the tumor antigen; wherein the fusion protein comprises a tumor antigen portion _and an immune signaling factor portion; and wherein the immune cells are responsive to a tumor antigen; and (b)    an anti-fugetactic agent, wherein said modified immune cell composition has anti-fugetactic properties for the treatment of a tumor or cancer in a patient, see claim 1. Moreover, the copending claims teach said anti-fugetactic agent is AMD3100, see claim 19 and said composition further comprising one or more pharmaceutically acceptable excipients, see claim 14. 
The copending claims do not teach a cell growth potentiating agent and a biodegradable synthetic polymer.
Ponansky teaches biodegradable synthetic polymers such as claimed can be used a delivery vehicle and a cell growth potentiating agent such as claimed can be used to stimulate the growth of a cell can be used with a pharmaceutical composition comprising a fugetactic agent and anti-fugetactic agent, see citation in the above 103 rejection.
Hatse teaches AMD3100, a CXCR-4 antagonist, may play an important role in the treatment of human immunodeficiency virus infection, and many other pathological processes that are dependent on SDF-1/CXCR-4 interactions. (See Abstract.) Moreover, Hatse teaches CXCR-4-transfected human astroglioma U87.CD4 cells were incubated with 5 µg/ml AMD3100 followed by SDF-1α at final concentrations of 1 µg/ml and 100 ng/ml respectively, wherein AMD3100 prevents SDF-1 induced CXCR4 internalization. (See Fig. 6.) Lastly, Hatse teaches AMD3100 effectively blocked SDF-1-induced chemotaxis in dose-dependent manner (200 ng/ml) in human PBMC. (See Fig. 7).
Matthys teaches AMD3100, a potent and specific antagonist of the stromal cell-derived factor-1 (SDF-1) chemokine receptor CXCR4, inhibits autoimmune joint inflammation in IFN-ϒ receptor-deficient mice. (See Title.) Moreover, Matthy teaches murine SDF-1α clearly elicited a strong chemotactic response on Mac-1+ cells at 0.1 µg/ml (100 ng/ml) and 0.5 µg/ml (500 ng/ml) when the cells pre-incubated with 0.1 or 0.5 µg/ml AMD3100; wherein the mean percentage of inhibition of cell migration is 97.6% for the 25 µg/ml AMD3100 and 76.7% for the 5 µg/ml AMD3100. (See Fig 6). 
It would have been obvious to include to a synthetic biodegradable polymer such as claimed that is coated with a cell growth potentiating agent with AMD 3100 in the amount of 0.1 or 0.5 µg/ml in order to deliver the anti-fugetactic agent to the immune cell and to stimulate the growth of the immune cell with success. The motivation to so is provided by Poznansky, Hatse, and Matthys.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues that If a provisional non-is statutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date (taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims) compared to the reference application(s), the examiner should withdraw the rejection in the application having the earliest effective U.S. filing date and permit that application to issue as a patent. e instant application has an earliest effective U.S. filing date of November 5, 2004, and the '775 application has an earliest effective filing date of September 18, 2015. Therefore, the instant application has an earlier effective filing date. Accordingly, Applicant requests that the Office withdraw the non-statutory double patenting rejection.
In response, Applicant’s argument is not persuasive because the instant application is not the only remaining rejection in this case. Therefore, the double patenting rejection is maintained. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/JEAN P CORNET/Primary Examiner, Art Unit 1628